
	

115 S3412 IS: Paid Family Leave Pilot Extension Act of 2018
U.S. Senate
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3412
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2018
			Mrs. Fischer (for herself, Mr. King, and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the employer credit for paid family and
			 medical leave, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Paid Family Leave Pilot Extension Act of 2018.
		2.Employer credit for paid family and medical leave
 (a)Program extensionSection 45S(i) of the Internal Revenue Code of 1986 is amended by striking December 31, 2019 and inserting December 31, 2022. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019.
			3.GAO study of impact of tax credit to promote access to paid family and medical leave
 (a)StudyNot later than June 30, 2022, the Comptroller General of the United States, in consultation with the Secretary of the Treasury and the Secretary of Labor, shall—
 (1)complete a study that— (A)examines the effectiveness of the tax credit for paid family and medical leave authorized under section 45S of the Internal Revenue Code of 1986 in terms of—
 (i)increasing access to paid family and medical leave among qualifying employees; (ii)promoting the creation of new paid family and medical leave policies among eligible employers;
 (iii)increasing the generosity of existing paid family and medical leave policies among eligible employers; and
 (iv)incenting employee or employer behavior that might not otherwise have occurred in the absence of the credit;
 (B)provides recommendations for ways to modify or enhance the tax credit to further promote access to paid family and medical leave for qualifying employees; and
 (C)provides suggestions of alternative policies that Federal and State governments could implement to increase access to paid family and medical leave, particularly among qualifying employees; and
 (2)prepare and submit a report to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives setting forth the conclusions of the study conducted under paragraph (1) in such a manner that the recommendations included in the report can inform future legislative action.
				Such report shall also be made publicly available via the website of the Government Accountability
 Office.(b)ProhibitionIn carrying out the requirements of this section, the Comptroller General of the United States may request qualitative and quantitative information from employers and employees claiming the credit under section 45S of the Internal Revenue Code of 1986, but nothing in this section shall be construed as mandating additional reporting requirements for such employers or employees beyond what is already required by law.
			
